Opinión disidente emitida por el
Juez Asociado Señor Ne-grón García.
I
La gravedad de haberse omitido en el edicto el precio mínimo de remate trasciende este recurso. Su impacto en materia hipotecaria se comprende mejor penetrando las dimensiones sustantiva y procesal de lo que verdaderamente es una subasta.
Sustantivamente hablando, el precio mínimo representa la oferta ex lege, que como proposición inicial unilateral tiene que ponerse en el edicto y dirigirse al público en general. “Se llaman [ofertas o posturas] a las proposiciones de precio de compra que hacen los diferentes licitadores o postores en subasta ....” L. Muñoz Morales, Lecciones de Derecho Hipotecario, 1946, T. II, pág. 277. Como expone J.A. Garroñe, Diccionario Jurídico Abeledo-Perrot, Buenos Aires, Ed. Abeledo-Perrot, 1987, Vol. III, pág. 456 —en torno al perfeccionamiento del remate— “[l]as propuestas sucesivas de los concurrentes constituyen otras tantas aceptaciones perfeccionadoras de un contrato de compra-*77venta sometido a condición resolutoria: oferta de mayor precio de otro licitante”. (Enfasis suplido.)
Así lo habíamos entendido hasta ahora. Sabido es que el precio cierto es requisito esencial del contrato de compraventa. Art. 1334 del Código Civil, 31 L.P.R.A. sec. 3741. En Cancel v. Municipio de San Juan, 101 D.P.R. 296, 299 (1973), específicamente aclaramos que la adjudicación de la buena pro a un licitador ata a las partes. La primera oferta, precisamente la que se utiliza para convocar una subasta judicial, no es otra que el tipo mínimo pactado, precio cierto de esa primera oferta. Es indispensable, pues, que aparezca en el edicto de subasta, ya que de lo contrario la oferta no existiría. Esa fue la razón por la cual en Prods. Tommy Muñiz v. COPAN, 113 D.P.R. 517, 523 (1982), nos pronunciamos al “efecto de que la adjudicación de la buena pro a un licitador crea vínculo contractual, arranca eviden-temente del supuesto de una oferta que contenga todos los elementos esenciales para la conclusión del contrato; de una oferta verdadera, como afirma Puig Brutau”. (Enfasis suplido.)
HH HH
En el ámbito procesal, una subasta judicial puede ser definida como el acto de ofrecimiento público de los bienes y adjudicación, en su caso, al mejor postor”. J. Guasp, La ejecución procesal en la Ley Hipotecaria, Barcelona, Ed. Bosch, pág. 140.
Como surge de esta definición, se trata de un evento cuya verificación exige la más amplia y exacta publicidad, de manera que concurran el mayor número de licitadores y, como resultado, se logre el más alto y mejor precio posible. En términos de percepción pública, el precio mínimo inicial de remate pactado, lógicamente, es uno de los elementos de juicio valorativos más importante que atraerá o no la aten-ción del lector del edicto.
*78Si no se consigna en su texto, ¿como se supone que se enteren los potenciales licitadores? La justicia siempre tiene dos (2) caras. No basta, al decir mayoritario, que los interesados pueden acudir previamente a examinar el ex-pediente del tribunal. Opinión mayoritaria, pág. 71. Esa gestión prudencial no subsana el defecto inicial, pues siem-pre tendrá que hacerse con posterioridad al edicto. Si ello fuese suficiente, ¿por qué la Ley Hipotecaria y del Registro de la Propiedad taxativamente manda que se publique el precio exacto? Insistimos: el precio mínimo inicial que apa-rezca, unido a la descripción del inmueble, serán verdade-ramente los factores determinantes que captarán el inte-rés, la curiosidad y eventual asistencia a la subasta de los lectores del edicto.
Ante estas circunstancias, mal precedente invoca la ma-yoría —S. de 20 de junio de 1956, Núm. 2499, XXIII Reper-torio de Jurisprudencia 1712— pues allí se estimó que se había anunciado implícitamente, ya que en el edicto expre-samente se hizo constar “que el precio de licitación sería el pactado en la escritura de hipoteca ...” Aquí, eso ni si-quiera se hizo.
I — I HH
La seriedad y la consecuencia negativa de haberse de-jado fuera del edicto el precio mínimo inicial pactado de dos mil ochocientos dólares ($2,800) puede apreciarse me-jor recordando que la única cuantía o precio que se le co-municó al público fue:
Esta venta se hará para satisfacer la sentencia antes mencio-nada por la suma de $2,500.00 de principal, $1,575.92 de inte-reses acumulados hasta el 17 de enero presente, más los inte-reses vencidos a la fecha de la subasta ... y una suma adicional [de] $200.00 para gastos del procedimiento de subasta. (Enfasis suplido.) Certiorari de 20 de julio de 1987, Apéndice I.
Este lenguaje fue confuso y engañoso. Nos explicamos. *79Obviamente, sin mencionarse el precio mínimo inicial pac-tado de dos mil ochocientos dólares ($2,800), por implica-ción, dicho lenguaje proyectó y dio la falsa impresión de que el total de esas cantidades —cuatro mil doscientos se-tenta y cinco dólares con noventa y dos centavos ($4,275.92), excluyendo los intereses que vencían a la fecha de la subasta— era precisamente la cuantía mínima. Dis-tinto a como intima la mayoría, nunca se avisó al público de que el precio mínimo “era inferior al monto de la senten-cia que habría de ser ejecutada (Énfasis en el original.) Opinión mayoritaria, pag. 74.
Ese lenguaje y la forma de destacar únicamente un pre-cio (más alto), ¿no afectó ni desanimó la asistencia de un número mayor de posibles licitadores? ¿Vamos a sostener que es lo mismo, y genera igual interés o curiosidad, una propiedad susceptible de adquirirse por el precio mínimo de subasta de dos mil ochocientos dólares ($2,800) vis-á-vis cuatro mil doscientos setenta y cinco dólares con noventa y dos centavos ($4,275.92)? ¿Sería esa la razón por la cual no compareció ningún lidiador? ¿Podemos seriamente espe-cular entonces, como lo hace la mayoría, que su omisión y el haber puesto en el edicto una cantidad más alta, en modo alguno perjudicó al deudor? Opinión mayoritaria, pág. 73.
Si de especulaciones se trata, lo razonable, en términos de probabilidades, es lo contrario. Y, ciertamente, nuestras interrogantes no quedan satisfactoriamente explicadas con el solo argumento mayoritario de que se pagó un precio mayor del tipo mínimo estipulado. Opinión mayoritaria, pág. 73. Olvidan que este procedimiento no “trata de una venta voluntaria, sino forzada, en la que el precio razona-ble debe determinarse, no en relación con el valor del in-mueble en el mercado, sino con respecto a lo que se puede obtener en una subasta pública ...”. (Énfasis suplido.) Figueroa v. Banco de San Juan, 108 D.P.R. 680, 692 (1979). Y aquí, en particular, la mayoría no toma en cuenta que al *80acto de la subasta, repetimos, no compareció ningún licitador. Sin que nadie más pudiera pujar en su contra, poco importa que el representante de los demandantes, se-ñor Arroyo Pratts, ofreciera el crédito de la sentencia; situa-ción que le benefició sobremanera, pues, para ellos, era im-perativo adquirir la propiedad. La razón surge del Acta de Subasta: según informó allí el propio señor Arroyo Pratts, tenían “todos los pagarés posteriores”. Evidentemente iban decididos a obtener la buena pro; en el argot pueblerino, “se pusieron las botas”.
Los preceptos que exigen que aparezca en el edicto el tipo mínimo (precio cierto) de la primera subasta respon-den a “que el procedimiento de ejecución de hipotecas, al trastocar derechos reales, provee ciertas garantías y salva-guardas a los derechos de quienes, de una u otra forma, están ligados al devenir de la propiedad en ejecución”. Ponce Federal v. Arblas Inds. Supp., Inc., 132 D.P.R. 687 (1993). No nos debe extrañar, pues, que la Ley Hipotecaria y del Registro de la Propiedad brinde la protección necesa-ria, en evitación de fraude y violación al debido procedi-miento de ley.(1)
*81En Dapena Quiñones v. Vda. de Del Valle, 109 D.P.R. 138, 141-142 (1979), hicimos rápido inventario de las omi-siones que constituyen defectos fundamentales en el edicto de subasta: “la falta de notificación a acreedores posterio-res, error en la fecha de subasta, insuficiente publicación o deficiente descripción de la propiedad a realizarse. Tales vicios o defectos sustanciales, inextricablemente ligados al debido proceso de ley, niegan validez jurídica al edicto, in-dependientemente de que se demuestre perjuicio a alguna parte y se hallan, por tanto, dentro del campo de depura-ción en que se ejercitan la acción supervisora y la iniciativa del tribunal”. (Énfasis suplido.) .
La teoría mayoritaria descansa precisamente en que no medió prejuicio, lo cual dista mucho de la realidad y doc-trina imperante.
Recapitulando, omitir el precio mínimo del remate en el edicto de subasta incide en uno de sus requisitos esenciales. Socava la relación contractual sustantiva del acto de una subasta, ya que niega la creación de una oferta inicial verdadera. Si, además, lo que sólo se pone en el edicto es información confusa e incompleta del precio ini-cial —en el de autos tuvo el efecto de sustituir el verdadero precio mínimo pactado en la hipoteca por el de la cuantía mayor de la sentencia— el único remedio judicial es decre-tar la nulidad de la subasta.
Cuando la Ley Hipotecaria y del Registro de la Propie-dad de 1979 requiere ciertas garantías, no hay margen para interpretaciones que injustamente beneficien de forma exclusiva a los acreedores y agraven más la situa-ción de los deudores.

 El Art. 179 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 (30 L.P.R.A. see. 2575), titulado “Valor de la finca en la escritura; requisito indispensable para ejecutar”, establece:
“Para que pueda tramitarse la ejecución y cobro de un crédito hipotecario, con arreglo al procedimiento sumario o bien con arreglo al procedimiento ordinario, será indispensable que en la escritura de constitución de la hipoteca se determine el precio en que los interesados tasen la finca o derecho real hipotecario, pora que sirva de tipo en la primera subasta que se deba celebrar.
“Para la segunda y tercera subasta regirán los tipos señalados en la see. 2721 de este título.” (Énfasis suplido.)
Más adelante, en su Art. 220 (30 L.P.R.A. sec. 2720) exige que se informe en el edicto de subasta el precio mínimo del remate y los restantes detalles complementa-rios sobre la subasta. En su Art. 221 (30 L.P.R.A. sec. 2721) advierte que “servirá de tipo para la subasta en [dicho] procedimiento el precio en que hayan tasado la finca los contratantes en la escritura de constitución de hipoteca y no se admitirá oferta alguna inferior a dicho tipo”. El alguacil que celebre la subasta buscará obtener el precio más elevado posible. Art. 223 de la Ley Hipotecaria y del Registro de la Pro-*81piedad de 1979 (30 L.P.R.A. sec. 2723).